Citation Nr: 0503651	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty in the Marine Corps from 
February 1943 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 RO decision which denied service 
connection for bilateral hearing loss.  


FINDING OF FACT

Competent medical evidence reflects that the veteran's 
bilateral hearing loss is not etiologically linked to 
service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection  

The veteran seeks service connection for bilateral hearing 
loss.  In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the  
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").  

Service medical records are negative for hearing loss during 
service.  Post service medical records show bilateral hearing 
loss.  

In July 2003 a private doctor wrote that the veteran's 
hearing loss was consistent with and likely caused by noise 
exposure during active duty.  The Board finds that the 
opinion expressed by the September 2004 VA examiner to be the 
most probative medical opinion contained in the evidence of 
record.  The July 2003 private medical opinion lacks 
probative value in establishing that the veteran's bilateral 
hearing loss likely caused by noise exposure during active 
duty.  This medical opinion appears to be based solely on a 
medical history given by the veteran and not on a review of 
the veteran's actual claims file.  As such, the Board finds 
the private medical opinion to be less probative as the 
physician did not review relevant documents which would 
enable him to form independent, and more probative, medical 
opinion.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
see also Owens v. Brown, 7 Vet. App. 429 (1995).  
Furthermore, the opinion was just a statement from the 
physician, without any supporting medical rationale, unlike 
the VA opinion discussed below, which concluded, based on the 
type of hearing loss the veteran has, that it is more 
consistent with age and disease.

The September 2004 VA examiner opined that the relationship 
between hearing loss and military service was purely 
speculative, i.e., the evidence does not support an opinion.  
The reasons were that the veteran's current high frequency 
sensorineural hearing loss did not appear to be unexpected of 
his age.  This was obscured on the left because of the 
conductive components.  The left conductive component was the 
result of disease and not military noise.  This is competent 
medical evidence that the veteran's bilateral hearing loss 
was not etiologically linked to service.  Absent persuasive 
evidence of a relationship between bilateral hearing loss and 
in-service noise exposure in this case, service-connection 
for bilateral hearing loss is not warranted.  

The veteran asserts that he was in combat during service and 
was exposed to noise, which caused his current hearing loss.  
The Board emphasizes that it does not doubt the veteran was 
exposed to acoustic trauma during service.  However, that, in 
and of itself, does not mean service connection is warranted 
for hearing loss that was first shown decades after his 
military service ended.  It appears that the veteran is 
alleging that he was exposed to acoustic trauma during combat 
service.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  As discussed above, the Board will concede that the 
appellant was likely exposed to acoustic trauma during 
service, and this would certainly be consistent with the 
circumstances of his military duties.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.   
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).   
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19  
(1999).  In this case, for the reasons discussed above, such 
competent medical nexus evidence is lacking. 

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duty To Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record, information and evidence which is necessary to 
substantiate the claim, information and evidence which VA 
will seek to provide, the information and evidence which the 
claimant is expected to provide and request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C. § 5103A(g).


VA satisfied these duties by means of letters to the veteran 
from the RO dated in June 2002 and June 2003 which addressed 
what the evidence must show to establish entitlement; what 
information or evidence was still needed from the appellant; 
what the appellant could do to help with the claim; VA's duty 
to assist the appellant to obtain evidence for the claim; and 
what had been received.  In this way, VA has satisfied its 
notice requirements including advising the veteran to submit 
all pertinent evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service private and VA medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  This 
was accomplished here.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


